Citation Nr: 1722875	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for residuals of a fractured lower jaw.  

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1948 to July 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2012 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the February 2012 rating decision, the RO, in pertinent part, continued its noncompensable disability rating for status-post traumatic injury to the mandible (residuals of a lower fractured jaw).  

In the June 2013 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned a 50 percent disability rating.  

The Veteran and his wife testified at a hearing before the undersigned in February 2016.  A transcript of the proceeding has been reviewed and associated with the claims file.  

These matters were before the Board in April 2016, at which time they were remanded for additional evidentiary development, including obtaining updated treatment records and undertaking VA examinations to address the severity of the Veteran's PTSD and lower jaw disability.  Pursuant to the Board's remand directives, additional treatment records were obtained and VA examinations were performed in May and June 2016.   In an August 2016 rating decision, the RO increased the disability rating to 10 percent for post traumatic injury to the mandible.  As the increased rating does not constitute a full grant of all benefits possible, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The RO readjudicated the issues in a January 2017 supplemental statement of the case (SSOC).  

In light of the actions described above, the Board finds that there has been substantial compliance with the previous remand directives for the claim of an increased rating for the residuals of a fractured lower jaw.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While the matter was in remand status, in an August 2016 rating decision, the RO granted service connection for bilateral hearing loss.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for bilateral hearing loss and arthritis of the cervical spine.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158   (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to a service connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In the present case, the Veteran submitted a January 2016 private opinion by a licensed professional counselor (LPC) who concluded that his PTSD impacted his ability to work.  Accordingly, the issue of entitlement to a TDIU is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the residuals of the Veteran's fractured lower jaw include temporomandibular joint disorder (TMJ), which has been manifested by greater than 31 mm inter-incisal range and he has 5 mm lateral excursion.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 10 percent for residuals of a fractured lower jaw have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA notice was provided in a letter dated in October 2011, which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service treatment records are associated with the claims file.  All identified post-service treatment records have been obtained with regard to the issue of entitlement to a higher rating for residuals of a fractured lower jaw.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in November 2011, January 2012, and May 2016.  The examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For all of the foregoing reasons, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§  4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 283 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating pursuant to 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Factual Background and Analysis

The Veteran has been assigned a 10 percent rating for residuals of a fractured lower jaw (mandible).  Specifically, he has been assigned a 10 percent rating for TMJ under diagnostic code 9905.  

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent evaluation is applicable when the inter-incisal range is limited to 21 to 30 mm, and a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm.  A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

The Veteran underwent a VA examination in November 2011.  The examiner assessed status post open reduction internal fixation of fractured mandible and concluded that he was experiencing no disability from this service connected disability.  Specifically, x-rays revealed that wires were in place in the mandible and there was no limitation due to the fracture at that time.  

The Veteran was afforded a subsequent VA examination in January 2012, at which time the examiner assessed him with status post traumatic injury to the mandible resulting in a fractured anterior mandible in 1970, which had healed well.  There was no loss of motion or function of the jaw and there was slight to moderate generalized bone loss.  

The Veteran underwent a third VA examination in May 2016.  At that time, the examiner concluded that the Veteran had TMJ, which was associated with his fractured lower jaw.  Range of motion testing revealed right and left lateral excursion of 5 mm.  After repetitive use over time it remained the same.  Inter-incisal distance was 40 mm and after repetitive use over time it was 35 mm.  Fatigue significantly limited functional ability with repeated use over time.  There was evidence of crepitus or clicking and pain or tenderness on palpation over the TMJ.  

After review of the evidence, the Board finds that a rating in excess of 10 percent for residuals of a fractured lower jaw is not warranted.  In this regard, after three VA examinations, the only ongoing residual of the jaw fracture identified was TMJ.  The May 2016 VA examination documented lateral excursion of 5 mm.  It also showed inter-incisal ranges of greater than 31 mm, even after repetitive testing, consistent with a 10 percent disability rating, but no higher.  A Note under Diagnostic Code 9905 makes it clear that ratings for limited inter-incisal movement may not be combined with ratings for limited lateral excursion.  The Board also notes that a veteran is not entitled to separate 10 percent ratings for disability in the temporomandibular joint on each side of the jaw.  Vilfranc v. McDonald, 28 Vet. App. 357 (2017).  

The Board has also considered whether a higher disability rating is warranted under other possibly applicable diagnostic code provisions during either period on appeal. VA examinations, however, did not include findings supportive of any such rating. Indeed, the Veteran did not exhibit any nonunion of the mandible at any time period on appeal; a higher disability rating pursuant to Diagnostic Code 9903 and 9904 is not warranted. The Veteran also did not have ramus, loss of condyloid process, or loss of hard palate.  38 C.F.R. § 4.150, Diagnostic Codes, 9907, 9909, 9912.  

Additionally, the Veteran has never been diagnosed with, nor does he contend that his jaw disability has been manifested by, chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, any loss of the mandible, any loss of the ramus, any loss of the condyloid, or any loss or malunion of the maxilla. Therefore, the Veteran is not entitled to a higher rating under Diagnostic Codes 9900-9902, 9906, 9908, 9911, and 9914-9916.  38 C.F.R. § 4.150.  

The Board acknowledges the Veteran's assertion that his current headaches resulted from his lower jaw fracture.  However, he is separately service connected for headaches.  

In sum, the Board finds that a rating in excess of 10 percent for the Veteran's residuals of a fractured lower jaw, including TMJ, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a fractured lower jaw is denied.  


REMAND

PTSD

After a review of the evidence, the Board finds that the Veteran's treatment records for PTSD are not associated with the claims file.  Specifically, the record reveals that the Veteran has been seen twice per month by a T.C., Ed.D., LPC, LMFT, since 2008.  See 08/19/2011, VBMS, VA Examination, p. 7; 06/06/2016, VBMS, C&P Exam, p. 2; 01/21/2017, VBMS, CAPRI, pp. 70-71, 96.  Although T.C. submitted a report dated in May 2008 and January 2016, the treatment records have not been associated with the claims file.  

Furthermore, the record reveals that the Veteran was treated for PTSD at the Diamond Clinic during the time period of this appeal.  See 01/21/201, VBMS, CAPRI, pp. 70-71, 96.  However, these treatment records are not associated with the claims file.  

Accordingly, on remand the RO should obtain the Veteran's outstanding treatment records for PTSD.  

TDIU

Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

In this case, the record reveals that the Veteran is retired.  A report submitted by the Veteran's counselor, T.C., concluded that his PTSD impacts his ability to work.  See 02/08/2016, VBMS, Medical Treatment Record- Non-Government Facility, p. 5.  Accordingly, the Board finds that a TDIU claim has been raised by the record in this case.  

A review of the record shows that the Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain authorization and associate with the claims file the Veteran's private treatment records from (1) T.C., Ed.D., LPC, LMFT, from May 2008 to the present and (2) Diamond Clinic from May 2008 to the present.  

2.  Provide the Veteran with notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The appellant and his representative should be afforded the applicable time period in which to respond.  

	(CONTINUED ON NEXT PAGE)








The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


